Citation Nr: 1023633	
Decision Date: 06/24/10    Archive Date: 07/01/10	

DOCKET NO.  06-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent 
Orange.  

2.  Entitlement to service connection for coronary artery 
disease, claimed as the residual of exposure to Agent Orange.  

3.  Entitlement to service connection for hypertension and 
renal artery stenosis with atrophic left kidney and stent in 
the right kidney, claimed as the residual of exposure to 
Agent Orange.  

4.  Entitlement to service connection for a chronic skin 
disorder, including "skin rash," claimed as the residual of 
exposure to Agent Orange.  

5.  Entitlement to service connection for postoperative right 
lower extremity peripheral vascular disease, claimed as the 
residual of exposure to Agent Orange, or as secondary to Type 
II diabetes mellitus.  

6.  Entitlement to service connection for postoperative left 
lower extremity peripheral vascular disease, claimed as the 
residual of exposure to Agent Orange, or as secondary to Type 
II diabetes mellitus.  

7.  Entitlement to service connection for right lower 
extremity peripheral neuropathy, claimed as the residual of 
exposure to Agent Orange.  

8.  Entitlement to service connection for left lower 
extremity peripheral neuropathy, claimed as the residual of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from February 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and March 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

This case was originally subject to Chairman's Memorandum 01-
06-24 (September 24, 2006) which instituted a stay on all 
cases affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), which decision reversed a decision 
of the Board denying service connection for disabilities 
claimed as the result of exposure to herbicides.  On May 8, 
2008, the United States Court of Appeals for the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), wherein it reversed the Court's decision, 
and issued a mandate in Haas effective October 16, 2008.  A 
petition for a writ of certiorari in Haas was denied by the 
United States Supreme Court on January 21, 2009.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (January 21, 2009).  In light of the 
foregoing, and, in particular, Chairman's Memorandum 01-09-03 
(January 21, 2009), which rescinds Chairman's Memorandum 01-
06-24 in its entirety, the Board finds it may now proceed in 
adjudicating the Veteran's current appeal.  

Finally, this case was previously before the Board in 
May 2009, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  Type II diabetes mellitus; coronary artery disease; 
hypertension and renal artery stenosis with atrophic left 
kidney and a stent in the right kidney; a chronic skin 
disorder, claimed as "skin rash,"; and right and left lower 
extremity peripheral neuropathy are not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.  

2.  Postoperative right and left lower extremity peripheral 
vascular disease is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service, including exposure to Agent Orange, 
or in any way causally related to a service-connected 
disability or disabilities.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

2.  Coronary artery disease was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

3.  Hypertension and renal artery stenosis with atrophic left 
kidney and a stent in the right kidney was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

4.  A chronic skin disorder, claimed as "skin rash," was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  Postoperative right lower extremity peripheral vascular 
disease was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

6.  Postoperative right lower extremity peripheral vascular 
disease is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

7.  Postoperative left lower extremity peripheral vascular 
disease was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

8.  Postoperative left lower extremity peripheral vascular 
disease is not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

9.  Right lower extremity peripheral neuropathy was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

10.  Left lower extremity peripheral neuropathy was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 120-
21 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must (1) inform the Veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September and December 2005, as well as in May 2006 and 
June 2009.  In those letters, VA informed the Veteran that, 
in order to substantiate his claims for service connection, 
the evidence needed to show that he had a current disability, 
a disease or injury in service, and evidence of a nexus 
between the postservice disability and the disease or injury 
in service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, 
in that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment and personnel records, as well as 
both VA and private treatment records and examination 
reports. 

The Board finds that there was substantial compliance with 
its May 2009 remand directives. In June 2009, The RO 
requested that the Veteran identify private treatment records 
and attempted to secure a release for the Veteran's private 
medical records, but he did not identify records or return an 
authorization form.  Additional VA treatment records were 
obtained as were records from the Social Security 
Administration.  In February 2010 the Veteran indicated that 
he had no additional evidence to submit.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, and those of his spouse, offered 
during the course of a videoconference hearing before the 
undersigned Acting Veterans Law Judge in August 2007, as well 
as service treatment and administrative records, VA and 
private treatment records and examination reports, and 
various medical articles and/or treatises.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that all of the disabilities for which 
he is seeking service connection are the result of exposure 
to Agent Orange in the Republic of Vietnam.  It is further 
contended that the Veteran's right and left lower extremity 
peripheral vascular disease are causally related to Type II 
diabetes mellitus.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and diabetes mellitus, 
cardiovascular/renal disease, or an organic disease of the 
nervous system, such a peripheral neuropathy, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmation evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

38 C.F.R. § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of an nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition) in comparison 
to the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 
2006).  

Finally, where a Veteran was exposed to an herbicide agent 
during active military, naval, or air service in the Republic 
of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2009).  These diseases shall become 
manifest to a degree of 10 percent or more anytime after 
service, except that chloracne, other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  For purposes 
of this section, the term "herbicide agent" means a chemical 
or an herbicide used in support of the United States and 
Allied Military Operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).  

Service in the Republic of Vietnam includes service in the 
waters offshore or service in other locations if the 
conditions of service include duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2009).  In Haas v. Peake, 525 F.3d 
1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit Court 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) 
as requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  A Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters was not entitled to presumptive service connection due 
to alleged Agent Orange / herbicide exposure. Haas, 525 F.3d 
at 1193-1194.  In addition, the Federal Circuit held that 
"service in Vietnam" will not be presumed based upon the 
Veteran's receipt of a VSM  See Haas, supra.  See also 
VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service in Vietnam).

In the present case, a review of the record shows that the 
Veteran's entire period of service from 1970 to 1971 was with 
the United States Navy.  While based on the Veteran's DD Form 
214, he did, in fact, receive the Vietnam Service Medal with 
One Bronze Star, there is no indication that, at any time 
during the Veteran's period of service, he served "on the 
ground" in the Republic of Vietnam.  Significantly, while in 
correspondence of October 2005, the National Personnel 
Records Center indicated that the Veteran's ship, the USS 
Hanson, was in the official waters of the Republic of Vietnam 
from March 3 to April 1, 1971; May 29 to June 23, 1971; and 
July 6 to July 12, 1971, they were unable to determine 
whether or not the Veteran had "in country" service in the 
Republic of Vietnam.  However, in a Report of Contact dated 
in June 2006, the Veteran indicated that, while his ship was 
"in the waters of Vietnam near the shoreline," he himself 
"did not set foot in Vietnam."  Accordingly, pursuant to 
applicable law and regulation, the Veteran may not be 
presumed to have been exposed to herbicide agents, including 
Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307 (2009).  

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of any of the chronic disabilities at issue.  
While in March 1970, during the Veteran's period of active 
military service, he received treatment for what was 
described at that time as tinea pedis, or "athlete's foot," 
as of the time of a service separation examination in 
December 1971, the Veteran's skin, including the skin of his 
feet, was entirely within normal limits, and no pertinent 
diagnosis was noted.  That examination was similarly negative 
for the presence of diabetes mellitus, coronary artery 
disease, or hypertension, as well as kidney disease, 
peripheral vascular disease, and peripheral neuropathy.  

The Board acknowledges that, since the time of the Veteran's 
discharge from service, he has received treatment for what 
has been described as a rash on his forearm, as well as a 
recurring rash on his buttocks, and rosacea.  However, at no 
time has there been described any recurrence of a skin 
problem on the Veteran's feet.  Moreover, the earliest 
clinical indication of the presence of any of the 
aforementioned skin problems appears to have occurred no 
earlier than 1997, fully 27 years following the Veteran's 
discharge from service.  Other disabilities currently at 
issue were similarly first shown many years following the 
Veteran's discharge from service, with no demonstrated 
relationship between those disabilities and any incident or 
incidents of the Veteran's period of active military service.  
To the extent that the Veteran is asserting continuity of 
symptoms related to the claimed disabilities, his statements 
to this effect are not found to be credible. 

The Veteran argues that all of the disabilities currently at 
issue were in some way the result of exposure to Agent Orange 
in the Republic of Vietnam.  However, as noted above, the 
Veteran, by his own admission, never "set foot on the ground" 
in Vietnam, and, accordingly, is not entitled to a 
"presumption" of service connection for certain of the 
disabilities currently before the Board.  Nor has it been 
demonstrated that any of the disabilities at issue had their 
origin during the Veteran's period of active military 
service.  Significantly, at no time has a competent medical 
opinion been offered linking any of the disabilities at issue 
to some incident or incidents of the Veteran's period of 
active military service, including exposure to Agent Orange.  
Accordingly, service connection for the disabilities 
currently under consideration must be denied.  

The Board acknowledges the Veteran's testimony, and that of 
his spouse, regarding the origin of the various disabilities 
currently before the Board.  However, the Board rejects those 
assertions to the extent that the Veteran and his spouse seek 
to etiologically relate the disabilities at issue to Agent 
Orange exposure in service, or, in the case of peripheral 
vascular disease, to Type II diabetes mellitus.  
Significantly, given the denial of service connection for 
Type II diabetes mellitus, any discussion of potential 
entitlement to service connection for peripheral vascular 
disease on a secondary basis is rendered moot.  Moreover, 
while the Veteran and his spouse, as lay persons, are 
competent to report observable symptoms, they are not 
competent to medically relate the disabilities at issue to 
service, including exposure to Agent Orange.  Rather, 
evidence which requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education, none of which the Veteran 
or his spouse possesses.  See Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate any of the disabilities currently before 
the Board with an incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.  The evidence of record preponderates against 
the Veteran's claims, and is therefore, not in equipoise.  
Under the circumstances, service connection for the 
disabilities at issue must be denied.  


ORDER

Service connection for Type II diabetes mellitus, claimed as 
the residual of exposure to Agent Orange, is denied.  

Service connection for coronary artery disease, claimed as 
the residual of exposure to Agent Orange is denied.  

Service connection for hypertension and renal artery stenosis 
with atrophic left kidney and a stent in the right kidney, 
claimed as the residual of exposure to Agent Orange, is 
denied.  

Service connection for a chronic skin disorder, including 
"skin rash," claimed as the residual of exposure to Agent 
Orange, is denied.  

Service connection for postoperative right lower extremity 
peripheral vascular disease, claimed as the residual of 
exposure to Agent Orange, or as secondary to Type II diabetes 
mellitus, is denied.  

Service connection for postoperative left lower extremity 
peripheral vascular disease, claimed as the residual of 
exposure to Agent Orange, or as secondary to Type II diabetes 
mellitus, is denied.  

Service connection for right lower extremity peripheral 
neuropathy, claimed as the residual of exposure to Agent 
Orange, is denied.  

Service connection for left lower extremity peripheral 
neuropathy, claimed as the residual of exposure to Agent 
Orange, is denied.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


